DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 depends from claim 10.  There are several claim terms in both claims that are unclear and indefinite as to what constitutes these elements. That is to say:
Claim 10: a computer program, comprising a computer readable code means
Is this a program, and the “computer readable code means” is code, which is actually also the program…? How are a computer program, and its underlying code, different or distinguishable? 
Claim 11: (depends from claim 10): a computer program product comprising a computer readable medium, wherein the computer program is stored on the computer readable medium. 
The computer readable medium is construed as memory. But then what is the “computer program product”?? What includes the memory (computer readable medium) and is also a computer program product?  A motherboard? The examiner is just guessing. The specification does not provide meaningful guidance. 

	For examination purposes, a best effort is made to interpret all of the above computer code and computer program related claim features.  Clarification and/or correction are respectfully requested. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bradski (U.S. Patent App. Pub. No. 2016/0026253) in view of Panuganty (U.S. Patent Application Pub. No. 2020/0401593 A1) and further in view of Jänicke, H., & Chen, M. (2010, June). A salience‐based quality metric for visualization. In Computer graphics forum (Vol. 29, No. 3, pp. 1183-1192). Oxford, UK: Blackwell Publishing Ltd (“Jänicke”). 

	Regarding claim 1: 
	Bradski teaches: method (e.g. para. 17) performed by a computer system (1) for creation of augmented reality experiences (paras. 17-18, for facilitating augmented reality interaction by a system) and connection of these to the real world (para. 17, augmented reality interaction for users), wherein the computer system (1) is arranged to communicate with a first database (2a) (e.g. para. 216, in reference to “User Systems” beginning at para. 213, the systems can communicate with one or more databases), the method comprising the steps of: 
	A. receiving descriptive data (3) of a first object (4) from a first client (5) (see e.g. paras. 199-205, descriptive data can be received via sensors from a user (a first client), the descriptive data (i.e. sensor related data) cam be related to objects and can be used, for example, to map one or more elements of the physical environment around the user. See also paras. 567-81 and 608-14, 774 and 780), 
	B. receiving a physical position (6a) of a positioning device (7) being external to and in close proximity to or internal the first object (4) (see e.g. “Physical Space/Room Based Sensor System” beginning at para. 552, in combination with Fig. 26.  The external or room-based sensors correspond to positioning devices. The position of these sensors can be received/obtained for any number of reasons per Bradski, for environment mapping (see above mapping to step A), or determining pose (paras. 601-07), generating topological maps (beginning at para 608), 
	C. retrieving from the first database (2a) a data set (8) of a first nearby object (9) having a physical position (6b) being related to the physical position (6a) of the positioning device (7) (e.g. para. 216, receiving data from databases to provide virtual content, in combination with para. 775-807, which teaches a map database that can store information about the real world, such as points and their corresponding objects, or object data, map data, object recognition data, etc.. These sections and the ones mapped for step B also teach the data having a physical position related to that of the positioning device/sensor, for object recognition, mapping, and/or pose related determinations), 
	D. creating a description of the surrounding environment (11) by combining: the retrieved data set (8) of the first nearby object (9) with the descriptive data (3) of the first object (4), 
	the physical position (6a) of the positioning device (7), and 
	the physical position (6b) of the first nearby object (9) (e.g. paras. 18-19, 168, 179-184, 212, using the above mapped features to create an augmented reality experience for a user)..
	F. retrieving saliency data (13) being related to the first nearby object (9) from the first database (2a), wherein saliency data (13) is descriptive and objective data of the first nearby object (9) such as the colour and/or the height of the first nearby object (9) (see above mapping re: database, in combination with para. 177, the object data is data that describes the object. This can include color and height. See also para. 186-87and 853-55). 
*   *   *   *   *
	Regarding the remaining features of claim 1, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	E. deleting redundant sub data (8a) of the retrieved data set (8) of the first nearby object (9) creating an optimised sub data (8b)… 
	G. calculating a stand-out ratio (14) for the first nearby object (9) based on the saliency data (13), and 
	H. creating a final description of the surrounding environment (15) based on the descriptive data (3) of the first object (4), the physical position (6a) of the positioning device (7), the optimised sub data (8b), the stand-out ratio (14) for the first nearby object (9), and the physical position (6b) of the first nearby object (9), for providing the description of the surrounding environment (15) to e.g. a user (32) of the computer system (1), 
	wherein the user (32) may make better decisions on various matters based upon the provided description of the surrounding environment (15), and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Re: step E. deleting, see Panuganty, e.g. para. 197, which teaches normalizing data in a database, said normalizing to include removing redundant data. This corresponds to a teaching of step E. 
	Re: step G. calculating, see Jänicke. Jänicke teaches using salience features to generate visual attention, such that the higher the value of visual salience, the more visual attention the object attracts (see Abstract and Introduction, and sections 2-3).  This teaches the above calculated “stand-out ratio” based on saliency data, such as that provided by Bradski, and/or taught by Jänicke.  
	Re: step H. creating, and the wherein clause, it would have been obvious for one of ordinary skill in the art to have combined and modified Bradski, in view of Panuganty and Jänicke, such to include the above steps and teachings of Bradski itself to include all of the above data/objects and obtained data as mapped above, in the creation of its final AR environment for users, such to allow for user interaction (see e.g. “interacting with the AR System” beginning at para. 849, Figs. 1, 2, 56-61, 65-71).  
	The prior art included each element recited in claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 2:
	Bradski further teaches: Method performed by a computer system (1) according to claim 1, wherein the method further comprises the steps of: A. retrieving a first instruction (16) from the optimised sub data (8b), and 
	B. sending the first instruction (16) to the first client (5) for triggering an activity (17) of the first object (4), or 
	C. sending the first instruction (16) to a second client (18) for triggering an activity (19) of a second object (20), wherein the second object (20) being related to the first object (4), or 
	D. sending the first instruction (16) to a third client (21) for triggering an activity (22) of the first nearby object (9), or 
	E. sending the first instruction (16) to a fourth client (23) for triggering an activity (24) of a second nearby object (25), wherein the second nearby object (25) being related to the first nearby object (9) (see e.g. the above mapping to claim 1, this is taught by user interaction in the augmented reality environment, in relation to objects. See also, for example, the first object can be a totem, and instructions can correspond to data about the totem and user interactions (paras. 561-63, 602, 784-85, 990-96, 1060-1104), interaction between users, 1270-71, 1321-34, game playing, 1371-78; and paras. 170-74, instructions are known. See also Figs. 55 and 70-77). 
	Modifying the applied references, in view of Bradski, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to facilitate interaction within a system. 
	

	Regarding claim 3:
	Bradski further teaches: method performed by a computer system (1) according to claim 1, wherein the method further comprises the step of illustrating the final description of the surrounding environment (15) on a user interface (5.a) of the first client (5) (see e.g. Figs. 85A-88C, 140 (example user interfaces), and para. 195, 729, 854-58, 961-63 and “UI System” beginning at para. 989, many examples of user interfaces illustrating the surrounding environment). 
	Modifying the applied references, in view of Bradski, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to facilitate user interaction within a system. 


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have further modified the applied references, in view of same, to have obtained : method performed by a computer system (1) according to claim 2, wherein the method further comprises receiving a first behavioural data set (27a) of the first object (4) from the first client (5) by means of a first behavioural device (28a) being external to and in close proximity to or internal the first object (4), and 
	wherein the method further comprises receiving a second behavioural data set (27b) of the second object (20) from the second client (18) by means of a second behavioural device (28b) being external to and in close proximity to or internal the second object (20), and the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	See mapping to claim 1 re: sensors that can provide information about objects in a scene.  Data received from sensors correspond to behavioural data sets from a behavioural device; and receiving this from more than one sensor for more than one object teaches the first and second sets.  See also mapping to claim 1, the sensors can be external and in close proximity to the objects.  Re: receiving from a first user and a second user (or client) respectively, see also mapping to claim 2, Bradski teaches multiple users can operate/use/participate/interact with the augmented reality systems of Bradski.  Modifying Bradski, in view of itself, to have obtained the above, is all of taught, suggested and obvious and predictable over Bradski. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 5:
	Bradski further teaches: method performed by a computer system (1) according to claim 4, wherein the method further comprises the steps of: A. retrieving a second instruction (29) from the optimised sub data (8b) as a response of the received first and second behavioural data set (27a, 27b) of the first and the second object (4, 20), and 
	B. sending the second instruction (29) to the first client (5) for triggering an activity (17) of the first object (4), or 
	C. sending the second instruction (29) to the second client (18) for triggering an activity (19) of the second object (20), wherein the second object (20) being related to the first object (4), or 
	D. sending the second instruction (29) to the third client (21) for triggering an activity (22) of the first nearby object (9), or 
	E. sending the second instruction (29) to the fourth client (23) for triggering an activity (22) of a second nearby object (25), wherein the second nearby object (25) being related to the first nearby object (9).
	Please see above mapping to claims 2 and 4.  Basically, Applicant’s claim 5 describes, in the context of Bradski, the system/method continuing to operate (send instructions), to users (clients), to trigger actions related to objects based on received sensor data (behavioural data sets).  All of this is taught by Bradski, and mapped in claims 2 and 4. 
	Modifying Bradski, in view of itself, to have obtained the above, is all of taught, suggested and obvious and predictable over Bradski, the results of the modification would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 6:
	Bradski further teaches: method performed by a computer system (1) according to claim 2, wherein the method further comprises the step of receiving additional data (30) of the first (4) and the second object (20) by means of an external device (31) (see e.g. Fig. 1, a user (the person in Fig. 1) can receive data from external devices, such as servers or other devices as shown)). 
	Modifying the applied references, in view of Bradski, to have obtained the above, such that the data is data about the first and second object (recall mapping in claim 1, data about objects is kept and taught by Bradski), and in this case from an external device such as a server, also per Bradski, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	The prior art included each element recited in claim 6, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.
	


	Regarding claim 7:
	Bradski further teaches: method performed by a computer system (1) according to claim 2, wherein the computer system (1) is also arranged to communicate with a second database (2b) (e.g. para. 216, multiple databases are taught, alternatively see Fig. 1, the databases can be from external devices as well), 
	wherein the retrieving a data set (8) step comprises retrieving a first data set (8c) of the first (9) and the second nearby object (25) from the first database (2a) based upon the physical position (6a) of the positioning device (7), and 
	retrieving a second data set (8d) of the first (9) and the second nearby object (25) from the second database (2b) based upon the physical position (6a) of the positioning device (7) (see mapping to claim 2, Bradski teaches multiple databases, data sets related to objects, and retrieving information based on locations of positioning devices (i.e. to map areas, update mappings, provide location information, pose calculations, etc.)). This corresponds to the above retrieving steps. 
	Modifying the applied references, in view of Bradski, to have obtained the above, is all of taught and suggested by Bradski, and would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately. One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.


	Regarding claim 8:
	Panuganty further teaches: method performed by a computer system (1) according to claim 1, wherein the deleting redundant sub data step is conducted by using an optimisation algorithm (33) (e.g. paras. 196-98, an algorithm such as by the machine learning and PCA analysis module to normalize the data, using various statistical procedures and/or machine-learning algorithms). 
	Modifying the applied references, in view of Panuganty, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known methods to normalize data and curate the data into a better form/format. 
	

	Regarding claim 9: see claim 8. 
	Bradski teaches: a computer system (1) for creation of augmented reality experiences and connection of these to the real world (Fig. 1: AR system 10), wherein the computer system (1) is arranged to communicate with a first database (2a) (para. 216) and is arranged to…
	The remaining features correspond to the method of claim 8.  Thus, the same rationale for rejection applies. 


	Regarding claim 10: see also claim 8.
	Bradski teaches: a computer program, comprising a computer readable code means (e.g. para. 526 logic embodied in instructions), which when run on a computer system for creation of augmented reality experiences and connection of these to the real world (e.g. Fig. 1), causes the computer system to perform the method according to claim 1.
	The remaining features of claim 10 correspond to the method of claim 8 (i.e. adding an optimisation algorithm to the step E of deleting redundant sub data. Thus, the same rationale for rejection applies. 


	Regarding claim 11:
	Bradski teaches: a computer program product (para. 526, software), comprising a computer readable medium (para. 537) and the computer program according to claim 10, wherein the computer program is stored on the computer readable medium (para. 526, 537).
	 Modifying the applied references, in view Bradski, to have obtained the above, would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s claims. The motivation would be to take advantage of known compute architecture to perform tasks.  
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional refs on the PTO-892 are relevant to virtual and augmented reality and related image processing. 
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613